DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2)  as being anticipated by Leconte (9,527,410).
Regarding claims 1, 2, 5-7, Leconte discloses a reclining device for a vehicle seat, the reclining device comprising: a flange 8 having internal teeth 28 at an inner circumferential surface thereof and a cylindrical-shaped flange protrusion 20 at a center portion thereof; a gear plate 7 having a through hole at a center portion thereof, wherein an outer diameter of the gear plate is smaller than an inner diameter of the flange, and the gear plate includes external teeth 27 disposed along a circumference thereof and partially engaged with the internal teeth of the flange in an eccentric state with respect to the flange; an input device 11 eccentrically positioned inside the through hole of the gear plate and having a rotating part (inner recess 13) configured to receive a rotational force through a shaft 12 and a head part 14 disposed at an end of the rotating part; a wedge cam 33 positioned in a space between an inner circumferential surface of the through hole of the gear plate and the flange protrusion to maintain eccentricity of the gear plate; a support body 22 positioned in the space between the inner circumferential surface of the through hole of the gear plate and the flange protrusion to be adjacent to a lateral side of the wedge cam, the support body being configured to support a load due to the eccentricity of the gear plate and to transmit the rotational force to the wedge cam, as being rotated by receiving the rotational force through the head part of the input device (the gear plate is attached to the input device and transmit the force on the wedge cam); and a spring 35 positioned between the support body and the inner circumferential surface of the through hole to pressurize the wedge cam, wherein the support body is coupled to the head part of the input device by being locked thereto at a plurality of coupling points 24, 15 and is rotated by receiving the rotational force of the input device, wherein opposite ends of the support body 22 are positioned to be spaced apart from opposite ends of the wedge cam 33 (figure 4, 5 shows the wedge cam ends are spaced apart from support body ends), wherein the support body 22 has a ring shape and extends toward an inside of the wedge cam to cover the flange protrusion 20 (see figure 5), wherein, in order to cover the flange protrusion, an inner circumferential surface of the support body 22 is brought into contact with an outer circumferential surface of the flange protrusion 20 in an area of extending toward the inside of the wedge cam 33 (see figure 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leconte in view of Lange (7,461,900).
Regarding claim 3, Leconte discloses the head part 20.2 of the input device 20 extends laterally outward from an upper end of the rotating part 21 and covers upper portions of the wedge cam 13 and the support body 12 (figure 3 shows the head part covering the wedge cam and support body).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Lange and use the head part to cover the wedge cam and support body in the invention of Leconte in order to prevent the cam and body from being damaged. 
Regarding claim 4, Leconte discloses the support body 22 has a plurality of supports 24 that extrude upwards at positions spaced apart from each other, and the input device 11 has a plurality of protrusions 15 protruding laterally outward from the head part and respectively positioned in separation spaces defined between the respective plurality of supports to transmit the rotational force of the input device to the support body.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leconte in view of Scholz et al. (7,281,765).
Regarding claim 8, Scholz et al. disclose an area of an inner circumferential surface of the support body 26, the area being positioned outside opposite ends of the wedge cam, a recess portion 26’ (the grooves creates a recess in the inner circumference) is disposed at a part of the area and recessed outwards so that contact between the inner circumferential surface of the support body and an outer circumferential surface of the flange protrusion is prevented.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Scholz et al. and use a recess in the support body in the invention of Leconte in order to prevent the flange and body from being damaged. 
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leconte in view of Kim et al. (9,481,269).
Regarding claim 9, Kim et al. disclose a lubricating groove 240 recessed outwards is formed at an inner circumferential surface of the support body 150.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Kim et al. and place lubricating grooves in the inner surface of the support body of the invention of Leconte for the purpose of lubricating the body and flange thus preventing damages. 	
Regarding claim 10, Kim et al. disclose the support body 150 has a plurality of supports 151 (has ribs pointing outward of outer surface) that protrude upwards at positions spaced apart from each other, and the lubricating groove 240 is positioned in a separation space defined between the plurality of supports.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Kim et al. and use separation spaces and place lubricating grooves in separation space of the support body of the invention of Leconte for the purpose of lubricating the body and flange thus preventing damages. 	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/Primary Examiner, Art Unit 3636